Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the reply filed February 4, 2022.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jonathan M. Spenner on March 10, 2022.
Examiner’s Amendments to the Claims:
Please amend the claims as follows:
	1.-3. (Canceled)  
 	4. (Currently Amended) An in vitro method for preparing a re-usable single cell or nucleus, said method comprising:
	a) suspending a cell or nucleus in a solution comprising acrylamide and paraformaldehyde (PFA) to produce a first suspension of the cell or nucleus; 
	b) resuspending the cell or nucleus in a solution comprising acrylamide-bisacrylamide or acrylamide-N,N'- bis(acryloyl)cystamine to produce a second suspension of the cell or nucleus; and 
	c) adding N,N,N',N'- tetramethylethylenediamine (TEMED) to the second suspension of the cell or nucleus to polymerize the acrylamide; 
wherein is formed around the single cell or nucleus.
	5. (Currently Amended) An in vitro method for preparing re-usable single cells or nuclei, said method comprising:
	a) isolating cells or nuclei;
	b) suspending the cells or nuclei in a solution comprising acrylamide and paraformaldehyde (PFA) to produce a first suspension of the cells or nuclei;
	c) Page 2 of 12Application No. 16/611,098Reply to Office Actionresuspending the cells or nuclei in a solution comprising acrylamide-bisacrylamide or acrylamide-N,N'- bis(acryloyl)cystamine to produce a second suspension of the cells or nuclei; and 
	d) adding N,N,N',N'- tetramethylethylenediamine (TEMED) to the second suspension of the cells or nuclei to polymerize the acrylamide;
	 wherein is formed around the single cell or nuclei.
	6. (Canceled)  
	7. (Previously Presented) The method of claim 4, further comprising placing the first suspension on ice.  
	8. (Currently Amended) The method of claim 4, further comprising forming the second suspension into droplets of the solution comprising the single cell or nucleus and acrylamide- bisacrylamide or acrylamide-N,N'-bis(acryloyl)cystamine.
	9.-14. (Canceled)  
for modification in at least one of the genome, epigenome, or transcriptome in a single cell or nucleus, said method comprising: 
	a) preparing a re-usable single cell or nucleus by the method of claim 4; and
	b) detecting a modification in at least one of the genome, epigenome, and transcriptome in the single cell or nucleus when compared to a control genome, epigenome, or transcriptome.  
	16.-17. (Canceled) Page 3 of 12Application No. 16/611,098Reply to Office Action  
  	18. (Currently Amended) A method for determining the location of an epigenetic modification in the genome of a single cell or nucleus, said method comprising:
	 a) preparing a re-usable single cell or nucleus by the method of claim 4;
	 b) binding an antibody to the epigenetic modification on the genome; and
	 c) sequencing a portion of the genome of the single cell or nucleus comprising the epigenetic modification to determine the location of the epigenetic modification on the genome.  
	19.-20. (Canceled)  
  	21. (Currently Amended) A method for determining the nucleic acid position of an epigenetic modification in the genome of a single cell or nucleus, said method comprising: 
	a) preparing a re-usable single cell or nucleus by the method of claim 4;
	b) annealing to the genomic DNA in the single cell or nucleus a first oligonucleotide primer, wherein the first oligonucleotide primer comprises, in a 5' to 3' orientation, a first random nucleotide sequence and a first ligation sequence (R); 

	d) binding at least one tagged antibody to an epigenetic modification, wherein the antibody is tagged with a polynucleotide comprising, in a 5' to 3' orientation, a first polymerase chain reaction (PCR) amplification sequence, an RNA polymerase promoter sequence, a restriction enzyme site sequence, an antibody barcode sequence, and a second ligation sequence (L); 
	e) joining the second ligation sequence (L) to the first ligation sequence (R) using a ligation adapter and a DNA ligase to create a ligation product;
	 f) annealing a second oligonucleotide primer to the ligation product, wherein the second oligonucleotide primer comprises, in a 3' to 5' orientation, a Page 4 of 12Application No. 16/611,098Reply to Office Action second random nucleotide sequence, a cell barcode sequence, a restriction enzyme site sequence, and a second sequence for PCR amplification; 
	g) amplifying the ligation product with the annealed second oligonucleotide primer using multiple displacement amplification (MDA) to obtain an MDA-amplified DNA; 
	h) amplifying the MDA-amplified DNA using PCR, in vitro transcription, and reverse transcription to obtain an amplified genomic DNA fragment; and 
	i) sequencing the amplified genomic DNA fragment to determine the nucleic acid position of the epigenetic modification in the single cell or nucleus when compared to a control epigenome.  
.  	22.-43. (Canceled)  

	 - formaldehyde and an acrylamide monomer, 
	- acrylamide-N,N'-bis(acryloyl)cystamine or acrylamide-bisacrylamide, 
	- TEMED in mineral oil, and
	 - instructions to create a scaffold to prepare a re-usable single cell or nucleus.  
	45. (Canceled)  
	46. (Currently Amended) The method of claim 4, wherein the solution comprises 
	47. (Currently Amended) The method of claim 4, wherein the solution comprises 
	48. Previously Presented) The method of claim 4, wherein the TEMED is in mineral oil.  
	49. Currently Amended) The method of claim 5, further comprising forming the second suspension into droplets of the solution comprising the single cell or nuclei and acrylamide-bisacrylamide or acrylamide- N,N'-bis(acryloyl)cystamine.  
	50. (Currently Amended) A method for analyzing for modification in at least one of the genome, epigenome, or transcriptome in a single cell or nucleus, said method comprising:
	 a) preparing a re-usable single cell or nucleus by the method of claim 5; and
	 b) detecting a modification in at least one of the genome, epigenome, and transcriptome in the single cell or nucleus when compared to a control genome, epigenome, or transcriptome.  
the genome of a single cell or nucleus, said method comprising: 
	a) preparing a re-usable single cell or nucleus by the method of claim 5; 
	b) binding an antibody to the epigenetic modification on the genome; and
	c) sequencing a portion of the genome of the single cell or nucleus comprising the epigenetic modification to determine the location of the epigenetic modification on the genome.  
	52. (Currently Amended) A method for determining the nucleic acid position of an epigenetic modification in the genome of a single cell or nucleus, said method comprising: 
	a) preparing a re-usable single cell or nucleus by the method of claim 5;
	b) annealing to the genomic DNA in the single cell or nucleus a first oligonucleotide primer; wherein the first oligonucleotide primer comprises, in a 5' to 3' orientation, a first random nucleotide sequence and a first ligation sequence (R);
	c) extending the sequence of the first random nucleotide sequence using a first DNA polymerase; Page 6 of 12Application No. 16/611,098Reply to Office Action 
	d) binding at least one tagged antibody to an epigenetic modification; wherein the antibody is tagged with a polynucleotide comprising, in a 5' to 3' orientation, a first polymerase chain reaction (PCR) amplification sequence, an RNA polymerase promoter sequence, a restriction enzyme site sequence, an antibody barcode sequence, and a second ligation sequence (L); 
	e) joining the second ligation sequence (L) to the first ligation sequence (R) using a ligation adapter and a DNA ligase to create a ligation product;
f) annealing a second oligonucleotide primer to the ligation product, wherein the second oligonucleotide primer comprises, in a 3' to 5' orientation, a second random nucleotide sequence, a cell barcode sequence, a restriction enzyme site sequence, and a second sequence for PCR amplification; 
	g) amplifying the ligation product with the annealed second oligonucleotide primer using multiple displacement amplification (MDA) to obtain an MDA-amplified DNA;
	h) amplifying the MDA-amplified DNA using PCR, in vitro transcription, and reverse transcription to obtain an amplified genomic DNA fragment; and 
	i) sequencing the amplified genomic DNA fragment to determine the nucleic acid position of the epigenetic modification in the single cell or nucleus when compared to a control epigenome.  
	53. (Cancelled) 
	54. (Currently Amended) The method of claim 5, wherein the solution comprises 
	55. (Currently Amended) The method of claim 5, wherein the solution comprises 
	56. (Previously Presented) The method of claim 5, wherein the TEMED is in mineral oil.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656